COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Edmund B. Heimlich v. David S. Cook, Dependent Administrator of
                          the Estate of Ernest L. Heimlich, Deceased

Appellate case number:    01-22-00595-CV

Trial court case number: 495484

Trial court:              Probate Court No. 1

Date motion filed:        December 5, 2022

Party filing motion:      Appellant.


      It is ordered that appellant’s motion for rehearing and all outstanding motions are denied.
See TEX. R. APP. P. 49.3.


Judge’s signature: ______/s/ Sherry Radack_______
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Landau and Hightower.


Date: ____December 15, 2022_____